Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered August 20, 2012, convicting defendant upon his plea of guilty of the crimes of attempted murder in the second degree, burglary in the first degree, assault in the first degree and gang assault in the first degree.
Defendant pleaded guilty to attempted murder in the second degree, burglary in the first degree, assault in the first degree and gang assault in the first degree and waived his right to appeal. County Court sentenced defendant in accordance with the plea agreement to concurrent prison terms of 14 years followed by five years of postrelease supervision. Defendant now appeals.
*973Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.E, Stein, Rose and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.